Citation Nr: 1610996	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-10 360	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for a scar of the left thigh (residual shell fragment wound) currently rated as noncompensably disabling, prior to July 2, 2013, and 10 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In a July 2013 rating decision, the rating for the scar of the left thigh was increased to 10 percent, effective July 2, 2013.  Because the increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal has included multiple claims; however, the left thigh scar claim is the sole remaining issue before the Board.  In October 2014 and September 2015, the Board remanded this claim for further development.


FINDING OF FACT

During the pendency of the claim, the Veteran's service-connected scar of the left thigh has been manifested by one painful scar.


CONCLUSIONS OF LAW

1.  Prior to July 2, 2013, the criteria for a 10 percent disability rating service-connected scar of the left thigh were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected scar of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's prior remands, records from the Social Security Administration (SSA) have been obtained.

The Veteran was provided VA medical examinations in September 2009 and July 2013.  An addendum opinion was obtained in November 2015 pursuant to the Board's prior remand.  The examination reports and opinions are sufficient evidence for deciding the claim.  The reports/opinions are adequate as they are based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Laws & Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).   

The Veteran's service-connected scar of the left thigh is assigned a noncompensable rating prior to July 2, 2013, and rated as 10 percent disabling thereafter, under hyphenated Diagnostic Code 7802-7804.  As the claim was filed after October 2008, the more recent and current criteria for evaluating are for application.

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches. Higher ratings are warranted for even greater areas.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other disabling effects not contemplated by these scar diagnostic codes are evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.


III.  Analysis

In consideration of the evidence of record, for the period of the claim prior to July 2, 2013, the Board finds that the Veteran's scar of the left thigh meets the criteria for the higher 10 percent rating under Diagnostic Code 7804.  The findings of hyperpigmentation with slight keloid formation and crusting and itching about the scar at the September 2009 VA examination are not inconsistent with the finding of sensitivity of the scar at the July 2013 VA examination.  As such, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates a 10 percent disability rating for the entire appeal period under Diagnostic Code 7804 for unstable or painful scar.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Although a higher rating of 10 percent is warranted prior to July 2, 2013, the Veteran's left thigh scar does not approximate a rating higher than 10 percent and the preponderance of the evidence is against an even higher rating during the entire appeal period.  In this regard, the evidence does not show that the Veteran has more than one painful scar that has not already been separately rated (a 10 percent rating is already in effect for scar of the forehead from a shrapnel fragment wound).  As such the Veteran's condition does not approximate a rating higher than 10 percent under Diagnostic Code 7804.

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a rating higher than 10 percent.  The scar does not cover an area of 12 square inches (77 square cm) or greater, and hence does not warrant a rating under Diagnostic Code 7801 or 7802.  Finally, both the September 2009 and July 2013 VA examiner determined that the scar imposes neither loss of function nor interference with activities.  Moreover, the November 2015 VA addendum to the July 2013 VA examination report notes no artery or nerve damage associated with the scar of the left thigh.  Thus, a separate or higher rating under Diagnostic Code 7805 is not warranted.

In addition to the VA examination and opinion reports, the Board has considered the Veteran's statements and contentions, VA and private treatment records, and SSA records.  As noted previously, this evidence is in favor of a 10 percent rating for the earlier rating period on appeal when the benefit-of-the-doubt doctrine is applied.  However, in sum, the preponderance of the evidence is against an even higher rating during the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran's service-connected left thigh scar is painful/tender and does not limit function for the rating period on appeal.  The rating criteria reasonably describe the Veteran's disability levels and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned 10 percent evaluation for the service-connected scar is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Extraschedular consideration on a collective basis is not expressly or reasonably raised by the record.


ORDER

A 10 percent rating for a service-connected scar of the left thigh, prior to July 2, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for service-connected scar of the left thigh is denied.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


